Title: To Alexander Hamilton from Otho H. Williams, 14 November 1789
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, November 14, 1789. “Herewith I will transmit you my Weekly Return, in which you will notice that I have, in part of monies received, One thousand dollars in bank Notes; having exchanged Twenty three dollars, and forty-four Cents Specie to make the sum nett. The Notes are all small and their number makes it a business of too much hurry, and subjection to error to prepare them on Saturday Night for Mondays post. That you may not, however, be disappointed of receiving the money, opportunely, I have inclosed a Bill to the Treasurer payable in New York, at ten days sight, which is in almost as little time as the half Notes, and their counterparts, could be transmitted, if it were practicable for me to forward the first by Mondays post and sooner than if by the post following. I am aware that inconveniencies may result from a departure from the mode of remittance which you have prescribed and cannot be insensible of the occasion any deviation may give to infer that the accomodation of private interest may be the inducement. I should not mention the latter, if intimations of precautions (which are extremely proper) on that subject, had not reached me.… Can a Collector legally grant a Register … to an Owner—or Ships Husband, in a district when such Owner or Ships Husband, doth not reside; but may happen to be; the Vessel being also in the same district? .… Are Surveyors entitled to ‘two thirds of a Dollar’ (according to the latter part of the section of the Collection Law relative to their fees) upon Coasting or fishing Vessels, coming into the district from any port, except a port of an adjoining State?.…”
